Title: To George Washington from George Washington Parke Custis, 29 May 1797
From: Custis, George Washington Parke
To: Washington, George



Dearest Sir
Nassau Hall[Princeton, N.J.] 29th May [1797]

Words cannot express my present sensations, a heart overflowing with joy at the success of conscience over disposition is all I

have to give—Dearest Sir did you but know the effect your letter has produced it would give you as consummate pleasure, as my former one did pain—My very soul tortured with the sting of conscience at length called reason to its aid and happy for me triumphed, the conflict was long doubtfull till at length I obtained the victory over myself and now return like the prodigal Son a sincere penitent—That I shall ever recompence you for the trouble I have occasioned is beyond my hope, however I will now make the grand exertion I will now shew all is not lost and that your Grandson shall once more deserve your favour, & Could you but see how happy I now am you would soon forget all that is past and let my future conduct prove the truth of my assertions—Good God how just your letter but alas we are poor weak creatures and never beleive till we feel Ah—could I but beleive this would again restore your peace of mind & my happiness would be compleat my time appears now to me full ⟨short⟩ I shall seize the present moment and may God grant I may be a pleasure to my friends, family, and self I cannot say too much on this subject. I wait for your letter which I can allmost read allready—That I have abused such goodness is shocking that I shall ever do it again I will risk my life and confiding dearest Sir in your equity and hither to kind affection I subscribe myself with the sincerest and most heartfelt joy

G. W. P. Custis

